IN THE SUPREME COURT OF PENNSYLVANIA


                                                    :
IN RE:                                              :     NO. 457
                                                    :
      AMENDMENT OF RULE 3.15                        :     JUDICIAL ADMINISTRATION DOCKET
      OF THE CODE OF JUDICIAL                       :
      CONDUCT                                       :
                                                    :


                                                  ORDER


PER CURIAM

         AND NOW, this 15th day of January, 2016, IT IS ORDERED pursuant to Article
V, Section 10 of the Constitution of Pennsylvania that Rule 3.15 of the Code of Judicial
Conduct is amended in the attached form.

         To the extent that notice of proposed rulemaking would otherwise be required by
Pa. R.J.A. No. 103, the immediate promulgation of the amendments is found to be in
the interests of justice and efficient administration.

         This ORDER shall be processed in accordance with Pa. R.J.A. No. 103(b), and
the amendments herein shall be effective immediately.

         Mr. Justice Eakin did not participate in the decision of this matter.



Additions are shown in bold and are underlined.

Deletions are shown in bold and are bracketed.